                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CARL TATE,

                          Plaintiff,

 v.                                             Case No. 3:16-CV-92-NJR-MAB

 WEXFORD HEALTH SOURCES, INC.,
 LOUIS SHICKER, MELVIN HINTON,
 JOHN BALDWIN, MARTINETTE
 DOUGLAS, VENERIO SANTOS,
 MARK AARON, SHANE REISTER,
 MICHAEL DEMPSEY, JEFF
 DENNISON, CHRISTOPHER BAILEY,
 and DALE CRAWFORD,

                          Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court on the Motion to Consolidate filed by Plaintiff Carl

“Tay Tay” Tate (Doc. 255). Tate seeks to consolidate this case with Tay Tay v. Baldwin, No.

19-CV-501-NJR-MAB. Although the two cases are based on distinct legal theories, Tate

argues there is a sufficient factual nexus between the claims in that both cases are based

on Defendants’ failure to adequately treat her gender dysphoria and recognize her as a

transgender woman. Accordingly, consolidation is appropriate to avoid unnecessary

costs and delay.

        The IDOC Defendants object to consolidation, arguing that the two cases contain

different allegations against different Defendants for actions that occurred years apart

(Doc. 260). Moreover, the cases are in varying stages of litigation, considering discovery


                                       Page 1 of 4
is complete in this case, and dispositive motions were due August 12, 2019. 1 In contrast,

responsive pleadings in the Tay Tay case are not even due yet. The IDOC Defendants

assert they will be prejudiced if Tate is permitted to conduct further discovery in this case

months after the passage of the fact discovery deadline.

        The Wexford Defendants also oppose consolidation (Doc. 262). They argue that

the claims in the two cases are based on separate facts, seek different relief, and are

against different Defendants. In fact, they argue, there are no Wexford Defendants in the

Tay Tay case. Furthermore, while Tate claims that the two cases are at comparable stages

of discovery due to delays in this case, the Wexford Defendants note that Tate adequately

represented herself through summary judgment on exhaustion and was zealously

represented by two appointed attorneys. Any delay in the case is more likely due to

Plaintiff amending the complaint three times—and being denied leave to amend a fourth

and fifth time to add more counts and more parties. Because the Tay Tay case involves

new issues, defendants, and causes of action that are irrelevant to the allegations and time

period in this case, they argue, the cases should not be consolidated.

        Under Rule 42(a) of the Federal Rules of Civil Procedure, “[i]f actions before the

court involve a common question of law or fact, the court may: (1) join for hearing or trial

any or all matters at issue in the actions; (2) consolidate the actions, or (3) issue any other

orders to avoid unnecessary cost or delay.” FED. R. CIV. P. 42(a). District judges exercise

broad discretion in determining whether cases should be consolidated. Canedy v.



1 Defendants filed a joint motion for extension of time to file dispositive motions, which is pending as of
the date of this Order (Doc. 283).

                                              Page 2 of 4
Boardman, 16 F.3d 183, 185 (7th Cir. 1994). Consolidation of cases may not be appropriate

when the cases involve claims related to different time periods. See King v. Gen. Elec. Co.,

960 F.2d 617, 626 (7th Cir. 1992) (“We conclude, because of the different allegations and

time frames, the district court abused its discretion by consolidating these actions.”).

       The Court does not find consolidation of the actions appropriate here. This case

centers on Tate’s claims that Defendants failed to provide adequate medical care with

regard to her gender dysphoria and mental health needs while she was housed at

Western, Centralia, and Shawnee correctional centers. She also alleges Defendants failed

to protect her from harassment and assault by other inmates, as well as Defendants Bailey

and Crawford, while she was incarcerated at Centralia (Doc. 182).

       In Tay Tay, however, she alleges a different set of IDOC defendants (with the

exception of Warden Jeff Dennison): violated her constitutional rights and the ADA by

discriminating against her, failing to protect her as a transgender woman in a men’s

prison, and refusing to transfer her to a women’s prison; violated the Due Process Clause

by involuntarily transferring her to Elgin in 2019 without a hearing; retaliated against her

protected First Amendment activity by requiring her to go to Menard in 2019 to appear

at her hearing and by transferring her to Elgin; maintained unconstitutional policies,

practices, and customs related to transgender prisoners; and intentionally inflicted

emotional distress (Doc. 64).

       While there is some overlap with regard to the general background of these two

cases, i.e., both are related to Tate’s gender dysphoria, the facts underlying Tate’s actual

claims are different. Moreover, this case was filed more than three years ago against

                                       Page 3 of 4
Defendants who are not part of the Tay Tay litigation. Prolonging this case against them—

especially the Wexford Defendants—would be prejudicial, cause unfair delay, and

require them to expend additional resources on a case in which they are not involved.

The Court agrees with the Wexford Defendants: “at some point a case must be allowed

to resolve.” (Doc. 262).

       For these reasons, the Motion to Consolidate filed by Plaintiff (Doc. 255) is

DENIED. Because both cases generally result from Plaintiff’s gender dysphoria

diagnosis, however, the Court has joined the motion for preliminary injunction pending

in each case for a hearing at 9 a.m. on September 25, 2019.


       IT IS SO ORDERED.

       DATED: September 6, 2019


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 4 of 4
